DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application claims priority of provisional application 62/778011 filed 12/11/2018.

Response to Arguments/Amendments
3.	Regarding the 35 U.S.C. §112a rejection of claims 15 - 20 (see section 3 of the Office Action dated 08/13/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. However, the language used to overcome this limitation appears to be new matter (see section 8 below).

4.	Regarding the 35 U.S.C. §112(b) rejection of claims 1 - 20 (see section 4 of the Office Action dated 08/13/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

5.	Regarding the 35 U.S.C. §112(b) rejection of claims 2, 8 – 9, and 16 (see section 5 of the Office Action dated 08/13/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

6.	Regarding the 35 U.S.C. §112(b) rejection of claims 6 and 13 (see section 6 of the Office Action dated 08/13/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

7.	Regarding the Applicant’s arguments (see pp. 11 - 14 of the Applicant’s Remarks dated 11/12/2021) related to the prior art rejection (see sections 7 - 9 of the Office Action dated 08/13/2021), the arguments put forth have been have been fully considered, but are not persuasive. The Applicant argues that the prior art, 3GPP884 in view of 3GPP295, does not teach the independent claims. Specifically, the Applicant argues that 3GPP295 does not disclose the limitation “determining an indication comprising information associated with column indices of the selected subset of linear combination coefficients from the two-dimensional matrix, wherein the indication excludes the index of the column with lowest index of the two- dimensional matrix”. The Examiner disagrees. 3GPP295 discloses sending compressed CSI with selectively reported coefficient indices (i.e. some are excluded), in cited sections 2.1 and 2.2., and Fig. 1. In the previous Office Action, the Examiner noted that it would have been obvious to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
8.	Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims have been amended to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP884 (3GPP TSG RAN WG1 Meeting #94b R1-1810884) in view of 3GPP295 (3GPP TSG RAN WG1 Meeting #90 R1-1712295)

Regarding claim 1, 3GPP884 discloses subject matter relating to CSI compression. Specifically, 3GPP884 discloses a method, comprising: 
compressing, in a user equipment having multiple receive antennas and communicating with a base station having multiple transmit antennas, channel state information (UE CSI feedback compression; see section 2; MIMO; see Title), the compressing comprising: 
	selecting a subset of linear combination coefficients from a linearized two- dimensional matrix having columns of frequency domain components and rows of spatial beams components for channel state information determination, wherein the number of linear combination coefficients in the subset is less than all of the linear combination coefficients (matrix W2 is for CSI determination, comprises frequency domain columns and spatial beam rows, and has elements that are linear combination coefficients, but a subset of the coefficients; see section 2 and Fig. 2); 
	determining compressed channel state information comprising locations in the two-dimensional matrix of the subset of linear combination coefficients and corresponding values of the linear combination coefficients at those locations, the compressed channel state information further comprises the compression matrix, the compressed channel state information further comprises linear combination coefficients associated with the column with lowest index of the two-dimensional matrix (compressed CSI is determined, along with the corresponding coefficients; see section 2 and Fig. 2); and 
	reporting, from the user equipment toward the base station, the compressed channel state information (UE reports compressed CSI; see sections 2 and 3).


3GPP295 discloses subject matter relating to compressing CSI feedback. Specifically, 3GPP295 discloses
determining a compression matrix comprising frequency components, wherein the compression matrix comprises indication comprising information associated with column indices of the selected subset of linear combination coefficients from the two-dimensional matrix, and wherein the compression matrix excludes the index of the column with lowest index of the two- dimensional matrix, or that the indication is included in the reported compressed CSI. (UE determines indices to report; see sections 2.1 and 2.2; certain frequency components are excluded; see section 2.1 and Fig. 1)
the compressed channel state information further comprises the compression matrix (UE reports indices for CSI feedback purposes; see sections 2.1 and 2.2)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP884 with 3GPP295 by not selecting the lowest frequency band, and incorporating the idea of reporting the selected 

	Regarding claim 7, 3GPP884 discloses an apparatus, comprising: 
	at least one processor (UE; see section 2; the Examiner understands a UE as having at least one processor); and 
	at least one memory including computer program code (UE; see section 2; the Examiner understands a UE as having at least one memory with code), 
	the at least one memory and the computer program code configured, with the at least one processor (UE; see section 2), to cause the apparatus to at least: 
		compress, in the apparatus having multiple receive antennas and communicating with a base station having multiple transmit antennas, channel state information (UE CSI feedback compression; see section 2; MIMO; see Title), the compressing comprising: 
matrix W2 is for CSI determination, comprises frequency domain columns and spatial beam rows, and has elements that are linear combination coefficients, but a subset of the coefficients; see section 2 and Fig. 2);  Page 35 of 40NC315498-US-NP 
			determining compressed channel state information comprising locations in the two-dimensional matrix of the subset of linear combination coefficients and corresponding values of the linear combination coefficients at those locations, the compressed channel state information further comprises the compression matrix, the compressed channel state information further comprises linear combination coefficients associated with the column with lowest index of the two-dimensional matrix (compressed CSI is determined, along with the corresponding coefficients; see section 2 and Fig. 2); and
		report the compressed channel state information (UE reports compressed CSI; see sections 2 and 3).
3GPP884 does not explicitly disclose determining a compression matrix comprising frequency components, wherein the compression matrix comprises indication comprising information associated with column indices of the selected subset of linear combination coefficients from the two-dimensional matrix, and wherein the compression matrix excludes 
3GPP295 discloses subject matter relating to compressing CSI feedback. Specifically, 3GPP295 discloses
determining a compression matrix comprising frequency components, wherein the compression matrix comprises indication comprising information associated with column indices of the selected subset of linear combination coefficients from the two-dimensional matrix, and wherein the compression matrix excludes the index of the column with lowest index of the two- dimensional matrix, or that the indication is included in the reported compressed CSI. (UE determines indices to report; see sections 2.1 and 2.2; certain frequency components are excluded; see section 2.1 and Fig. 1)
the compressed channel state information further comprises the determined indication (UE reports indices for CSI feedback purposes; see sections 2.1 and 2.2)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP884 with 3GPP295 by not selecting the lowest frequency band, and incorporating the idea of reporting the selected indices along with the compressed CSI. One of ordinary skill in the art would have found it obvious to do so, as although the example subband selection pattern of Fig. 1 in 3GPP295 excludes subbands 1, 3, 5, etc., this pattern is clearly just an example, and one of ordinary skill would have understood that any subband exclusion pattern could be attempted. One of ordinary skill would also have found it obvious for the UE to report the indices with the .

10.	Claims 3 – 4 and 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP884 (3GPP TSG RAN WG1 Meeting #94b R1-1810884) in view of 3GPP295 (3GPP TSG RAN WG1 Meeting #90 R1-1712295) and in further view of 3GPP103 (3GPP TSG RAN WG1 Meeting #94bis	 R1-1810103)

	Regarding claims 3 and 10, 3GPP884 and 3GPP295 teach the subject matter of the parent claim(s), as noted above. Neither explicitly disclose the limitations of claim 3 and 10.

	However, 3GPP103 discloses subject matter relating to CSI compression. Specifically, 3GPP103 discloses
	wherein the linear combination coefficients combine with codebook vectors selected from the columns of two discrete Fourier transformation matrices to indicate a preferred precoding vector (combination coefficients are multiplied by DFT matrices, resulting in a concatenation of precoding vectors (i.e. preferred precoding vector); see sections 3.2 and 3.3 and Fig. 3).


	Regarding claims 4 and 11, 3GPP884, 3GPP295, and 3GPP103 teach the subject matter of the parent claim(s), as noted above. 3GPP103 further discloses:
	wherein column indices of the selected subset of linear combination coefficients from the two-dimensional matrix are associated to corresponding columns of one of the two discrete Fourier transformation matrices (combination coefficient matrix is multiplied by other DFT matrices (i.e. columns are associated); see sections 3.2 and 3.3 and Fig. 3)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of 3GPP884, 3GPP295, and 3GPP103 with 3GPP103 by specifying that the columns of the combination coefficients are associated to one of the DFT matrix’s columns. One of ordinary skill in the art would have found it obvious to do so, as this is standard procedure in LTE systems. Further, the claim would have been obvious because the substitution of one known element for another, yielding predictable .

11.	Claims 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP884 (3GPP TSG RAN WG1 Meeting #94b R1-1810884) in view of 3GPP295 (3GPP TSG RAN WG1 Meeting #90 R1-1712295) and in further view of Jiang (US 20190115960 A1)

	Regarding claims 5 and 12, 3GPP884 and 3GPP295 teach the subject matter of the parent claim(s), as noted above. Neither explicitly disclose the limitations of claims 5 and 12.

	Jiang discloses subject matter relating to quantization relating to feedback. Specifically, Jiang discloses 
	wherein the subset of linear combination coefficients are quantized in amplitude and phase (phase and amplitude coefficients are quantized; see paragraphs [0046 – 0051]) with a number of bits that depends on their corresponding location in the two-dimensional matrix (number of bits for quantization of each coefficient is variable and depends on receive device’s determination for each coefficient (i.e. place in matrix); see paragraphs [0052 – 0060]) and where a map between quantization bits and two-dimensional matrix location is known by the base station in advance of the reporting by the user equipment (receive device sends indication information incl. coefficients and number of quantization bits for each coefficient; see paragraphs [0014] and [0075 – 0080])


	Regarding claim 14, 3GPP884 and 3GPP295 teach the subject matter of the parent claim(s), as noted above. Neither explicitly disclose the limitations of claim 14; however, Jiang discloses:
	wherein the corresponding values of the linear combination coefficients at those locations comprise values of amplitude and phase of the linear combination coefficients at those locations (coefficients can be combinations of amplitude and phase; see paragraphs [0046 – 0051])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP884 and 3GPP295 with .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        
/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464